                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


JARELL DAVIS TERRY                                             PETITIONER


                               4:20CV01440 JM/PSH

STATE OF ARKANSAS                                              RESPONDENT


                                       ORDER

          The Court has received proposed Findings and Recommendations from

Magistrate Judge Patricia S. Harris. After careful review of those Findings and

Recommendations, the recent motions filed by the petitioner, and a de novo review

of the record, the Court concludes that the Findings and Recommendations should

be, and hereby are, approved and adopted in their entirety as this court's findings in

all respects. Judgment will be entered accordingly.

         Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section

2554 Cases in the United States District Court, the Court must determine whether

to issue a certificate of appealability in the final order. In § 2254 cases, a

certificate of appealability may issue only if the applicant has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). The
Court finds no issue on which petitioner has made a substantial showing of a denial

of a constitutional right. Thus, the certificate of appealability is denied.

           Petitioner’s Motion to Withdraw (ECF No. 20) is DENIED as moot.

           IT IS SO ORDERED this 14th day of July, 2021.


                                            _____ ___________________________
                                            UNITED STATES DISTRICT JUDGE
